 1                              UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4       UNITED STATES OF AMERICA,                         Case No.: 2:16-cr-00265-GMN-NJK1
 5                           Plaintiff,                          Order Setting Hearing
 6       v.                                                     (Docket Nos. 2119, 2142)
 7       JOHN CHRISPIN JUAREZ,
 8                           Defendant.
 9            On February 24, 2020, Defendant John Chrispin Juarez filed a motion to reopen his
10 detention hearing, which is fully briefed. Docket Nos. 2119, 2127, 2129, 2132.2 On March 3,
11 2020, however, the parties filed a stipulation requesting a reopened detention hearing. Docket No.
12 2142.
13            Accordingly, the Court GRANTS the parties’ stipulation. Docket No. 2142. The Court
14 SETS a reopened detention hearing for March 10, 2020, at 10:00 a.m., in Courtroom 3C. The
15 Court DENIES Defendant’s motion to reopen his detention hearing, Docket No. 2119, as moot.
16            IT IS SO ORDERED.
17            DATED: March 3, 2020.
18
19
20                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
21
22   1
           On August 6, 2019, the instant case was reassigned to the undersigned and the Court
23 ordered  that “[a]ll further documents must bear the correct case number 2:16-cr-00265-GMN-
   NJK.” Docket No. 1769 (emphasis in original). Despite this order, counsel used the incorrect
24 case  number in filing the instant documents. Docket Nos. 2119, 2127, 2132, 2134, 2142. Counsel
   is again ORDERED to use the correct case number in all filings.
25 2       Defendant repeatedly calls the judge who issued the original detention order a “magistrate.”
   Docket   No. 2132 at 3, 4. Judge Rosenbluth is not a “magistrate” and, indeed, there have been no
26 “magistrates”  in the federal system for more than a quarter century. See, e.g., Taddeo v. American
   Invsco  Corp.,
27 Mesa, 2010 WL   2015 WL 751072, *2 n.2 (D. Nev. Feb. 20, 2015) (discussing Williams v. City of
                     2803880, *2 n.1 (D. Ariz. July 15, 2010)). When parties choose to use titles in
28 filings before this Court, the Court expects them to use correct titles.

                                                    1
